Exhibit 10.24

DISTRIBUTION SERVICE AGREEMENT

This Distribution Service Agreement is entered into effective as of January 1,
2011 (the “Effective Date”) between Stripes LLC, a Texas corporation (“Stripes”)
and McLane Company, Inc., a Texas corporation (“McLane”).

ARTICLE 1

SCOPE OF AGREEMENT

1.1 Exclusive Purchase and Supply. The Stripes Entities shall purchase from
McLane, and McLane shall sell to the Stripes Entities and deliver to the Stores,
all of the Stores’ requirements of products within the Contracted Categories
during the term of this agreement; provided, however, that, Stripes shall not be
obligated to purchase (i) on an exclusive basis, any restaurant or foodservice
products within the Contracted Categories, (ii) any products from McLane for any
Store located outside of a McLane distribution area, (iii) any product that
McLane cannot or will not (within 30 days of a request by a Stripes Entity) sell
and deliver to the Store(s) and (iv) any product that McLane cannot provide (or
cannot provide requested allocations of) during the pendency of any force
majeure event claimed under Section 7.13. For purposes of this agreement:

(a) “Stripes Entities” means, collectively, Stripes and all its Affiliates other
than Susser Petroleum Company.

(b) “Affiliate” means, with respect to any entity, any other entity directly or
indirectly controlling, controlled by, or under common control with that entity.
Without limiting the generality of the preceding sentence, an entity will be
deemed to control another if it owns or has the power to vote, directly or
indirectly, more than 50 percent of the voting rights of that other entity.

(c) “Store” means any convenience food store owned, operated or managed by any
Stripes Entity.

(d) “Contracted Categories” means all categories of food products offered by
McLane and customarily supplied by convenience food wholesalers, as well as all
categories of non-food general merchandise products (including cigarettes and
tobacco products) offered by McLane and customarily supplied by convenience food
wholesalers, as set forth on Exhibit A to this agreement as the same may be, by
mutual agreement of the parties, supplemented or modified from time to time.
However, Contracted Categories exclude any categories, items or brands that
Stripes is procuring from DSD suppliers as of the Effective Date.

1.2 Other Business of McLane. Nothing in this agreement will prohibit McLane
from supplying and delivering products or services to any other customer or
person. Nothing in this agreement will require McLane to pass to Stripes, as a
reduction in product cost or otherwise, the benefit of any backhaul income it
generates at its own expense using its own or another authorized carrier;
provided, however, that any [***]

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

-1-



--------------------------------------------------------------------------------

1.3 Dealers, Licensees and Other Third Party Stores. McLane shall extend the
pricing, incentives and allowances under Article 4, and other benefits to
certain third-party stores which, although not owned, operated or managed by
Stripes, are authorized by Stripes to purchase from McLane under this agreement
(each, a “Third Party Store”) and (i) maintain an average of [***] (ii) have
[***] and (iii) agree to utilize McLane as their primary supplier. However,
nothing in this Section 1.3 is to be construed as a covenant by or obligation of
Stripes to require or otherwise cause any franchisee or licensee to purchase
from McLane.

1.4 New Stores. If any Stripes Entity builds, acquires or otherwise commences
operating or managing any Store during the term of this agreement that is not
subject to a then-existing service agreement with McLane or a then-existing
service agreement with another wholesale supplier that is not capable of being
terminated for convenience, that Store will be, upon such commencement of its
operation or management by an Stripes Entity, included within the definition of
Stores and subject to the terms and conditions of this agreement.

ARTICLE 2

PRODUCT MIX, ORDERING AND SUPPLY

2.1 Core Item Mix. Stripes shall develop a product mix for the Stores using the
then-currently existing items in each applicable McLane division’s inventory
mix, including store use items, together with Stripes’s proprietary and other
specialty or exclusive items (such proprietary and specialty items, “Stripes
Items”), which items McLane hereby agrees to carry, provided the manufacturers
of all such items (i) enter into, and remain in substantial compliance with,
McLane’s standard vendor agreement and any other standard terms imposed by
McLane from time to time for the applicable category (including any distribution
fees or minimum wholesale program terms), and (ii) satisfy, and remain in
substantial compliance with, McLane’s credit requirements.

2.2 Slow-Moving Items. Stripes shall review the Stores’ product mix at least
quarterly and shall replace each slow-moving item with an item reflecting
greater unit sales within each applicable McLane division. A slow-moving item is
any item which, with respect to the applicable McLane division, does not meet a
minimum of [***] cases per week, with a “case” comprising the total number of
selling units grouped together in the shipping unit; provided, however, that any
product or supply purchased by the Stores primarily for a use other than resale
to the public, and any ‘critical product(s)’ that are mutually agreed upon
between Stripes and McLane, shall not be deemed to constitute ‘slow moving
items.’ If the slow-moving item is a Stripes Item, or if any Stripes Item is
discontinued for any reason, Stripes shall purchase from McLane all of McLane’s
on-hand inventory of that Stripes Item within 30 days after the end of the month
in which that item should be replaced at a price equal to the cost McLane paid
for those items plus all reasonable, and necessary handling costs and expenses.
Furthermore, upon expiration or termination of this agreement, Stripes shall
purchase from McLane all of McLane’s on-hand inventory of Stripes Items at a
price determined in accordance with the preceding sentence.

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

-2-



--------------------------------------------------------------------------------

2.3 Product Ordering and Delivery. Each Store shall order once per week from
McLane, and McLane shall supply and deliver to that Store once per week unless
the parties mutually agree in writing to a more frequent delivery schedule. The
Stores shall accept each delivery by McLane, and shall be available for those
deliveries.[***]

2.4 Item Maintenance and Store Traits[***]

2.5 Returns and Reclamation. McLane and Stripes shall follow the return and
reclamation policies and procedures set forth on Exhibit B to this agreement.

ARTICLE 3

PRICING AND PAYMENT TERMS

3.1 Product Pricing. Unless a higher price is required by the Manufacturer under
a written resale price maintenance policy or otherwise required by applicable
law (in which case that higher price will apply), the applicable price for
Products will be determined in accordance with this Section 3.1.

(a) Products Other than Cigarettes. The applicable price for any Product (as
defined below) other than cigarettes, is the amount calculated in accordance
with the following: (i) Cost (as defined below), plus (ii) the [***], minus
(iii). [***] For any Product purchased which is not within one of the
departments listed on Exhibit A,. [***] For purposes of this agreement:

(1) “Cost” means

(A) With respect to any tobacco or produce item, List Price (as defined below)
based on the buying bracket in which McLane normally buys that product for the
McLane division or subsidiary servicing the applicable Store, plus (i) the gross
amount of any Wholesale Taxes paid or payable by McLane, (ii) any amounts
authorized by Section 3.1(e) below, and (iii) any applicable freight charges
from the Manufacturer’s shipping point to the applicable McLane division or
subsidiary (including any applicable freight equalization charges and any
special-handling charges, such as unloading and sort-and-segregation charges).

(B) With respect to any other item, (i) List Price based on the buying bracket
in which McLane normally buys that product for the Primary Servicing Division
(as defined below) at date of delivery to the applicable Store, provided that in
no event shall McLane be obligated to charge an amount that is lower than the
average List Price paid by McLane for the Product for Stripes across all
applicable divisions; plus (ii) the gross amount of any Wholesale Taxes paid or
payable by McLane; plus (iii) any applicable freight charges from the
Manufacturer’s shipping point to the applicable McLane division or subsidiary
(including sort and segregate charges). “Primary Servicing Division” means, for
each six-month period commencing on the Effective Date and each six-month
anniversary thereof, the McLane Southwest Division or, in the event that item is
not then-currently being purchased by that division, the McLane High Plains
Division.

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

-3-



--------------------------------------------------------------------------------

(2) “Product” means any product supplied under this agreement to any Store,
whether or not such product is within the Contracted Categories.

(3) “List Price” means the higher of (A), [***] or (B). [***] However, in the
event any source to McLane lowers the price of any Product, McLane may continue
to apply the previous List Price(s) until such time as McLane has sold all
inventories of the Product that were on-hand at the time of the price decrease.

(4) “Manufacturer” means the person that manufactures or causes others to
manufacture products that are marketed under brands or labels controlled by that
person, or any Affiliate of that person.

(5) “Wholesale Tax” means any tax, assessment, or charge imposed or collected at
any time by any governmental entity or political subdivision thereof on a
product or its sale or distribution, whether designated as a sales tax, excise
tax, gross receipts tax, occupational or privilege tax, value-added tax, or
similar imposition paid or payable, but does not include any tax based on
McLane’s personal property or net income.

(b) Cigarettes. The price charged by McLane and to be paid by Stripes for
cigarettes shall be the then-current Manufacturer’s List (as defined below);
plus, [***]

(1) “Manufacturer’s List” means the applicable Manufacturer’s [***] to McLane at
date of delivery of Products to the applicable Store, less. [***]

(2) “Statutory Markup” means, with respect to any jurisdiction having a
minimum-price law applicable to cigarette wholesale transactions, an amount
calculated by multiplying (A) the applicable product’s “basic cost” (or similar
defined term) as defined by such applicable law by (B) the statutory presumptive
markup(s) prescribed by such applicable law.

In the event of any post-Effective Date increase or decrease in the per-carton
amounts payable to McLane, or discounts available to McLane (or both), from a
cigarette Manufacturer related to the purchase of cigarettes from such
Manufacturer by McLane, then McLane may increase or decrease, or newly impose,
as applicable, a markup on affected brands by an amount equal to the per-carton
change in such Manufacturer’s terms.

(c) Stripes acknowledges and agrees that the markups and other terms set forth
in this agreement are predicated on various factors outside McLane’s control,
including manufacturers’ wholesale programs, manufacturers’ standard product
configurations (size/weight, case count, etc.), statutory state stamping
discounts and other financial considerations. Effective any time after[***],
McLane may adjust one or more markups, allowances, rebates and/or fees hereunder
upon at least 90 days’ written notice to Stripes documenting the change in such
factors. Upon receipt of any such notice, however, Stripes may decline to accept
the adjustment(s) by sending McLane, within 180 days of receiving McLane’s
notice, a written notice (“Opt-Out Notice”) that expressly (i) declines to
accept the adjustment(s),

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

-4-



--------------------------------------------------------------------------------

and (ii) exercises Stripes’s right to terminate this agreement under Section 5.2
as of a date specified in the Opt-Out Notice. In that event, the adjustment(s)
will not be effective for such duration of this agreement.

(d) McLane shall provide Stripes with [***] provided to McLane by a cigarette
Manufacturer on increases in Manufacturer’s List occurring during the term of
this agreement. In the event that McLane directly, or indirectly through any
Affiliate, enters into any agreement or arrangement with a Stripes Competitor
that has the effect of providing such customer a greater level of price
protection than that afforded to Stripes pursuant to this agreement, McLane
shall promptly amend this agreement so as to provide Stripes a level of
cigarette price protection comparable to that provided to such Stripes
competitor. For purposes of this agreement, “Stripes Competitor” means[***].

(e) McLane may[***].

3.2 Additional Fees. In addition to the item markups described above, the fees
and charges described in Exhibit C will apply to the respective services, if
applicable, utilized by Stripes.

3.3 Payment Terms. For all Products purchased and services received by the
Stores, Stripes shall cause payment to be made by ACH Credit (or ACH Debit if
approved by McLane) or wire transfer to McLane not later than 12:00 Noon,
Central Time, [***] from statement date. Initial and ongoing payment terms are
subject to McLane credit approval. Each payment shall be in the full amount of
the statement to which they relate. Any amounts not paid when due will bear
interest at the lesser of (a) [***], or (b) the maximum rate allowed by
applicable law. [***]

3.4 Early Payment Rebate. Stripes may, at its sole election made in accordance
with the following sentence, pay earlier than the time specified in Section 3.3,
in which event McLane shall pay Stripes an early payment rebate calculated in
accordance with the following schedule. Stripes may exercise such option by
giving [***]prior written notice to McLane of the specific earlier payment date
selected by Stripes under this section, and such earlier payment date shall
continue to apply (instead of the date set forth in Section 3.3) until another
such [***] notice is given by Stripes.

 

Date of Stripes Payment

   Rebate

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

-5-



--------------------------------------------------------------------------------

McLane shall calculate the rebate as a percentage of all net purchases by
Stripes in each McLane accounting period, and shall pay each rebate to Stripes
within [***] days after the end of the applicable McLane accounting period.

ARTICLE 4

SERVICE ALLOWANCE

4.1 Service Allowance. McLane shall pay Stripes a service allowance (the
“Service Allowance”) in the amount of $[***] per McLane accounting period (13
four-week accounting periods per year), with each such payment made within [***]
business days after the end of each McLane accounting period during the term of
this agreement.

ARTICLE 5

TERM AND TERMINATION

5.1 Term. The term of this agreement will commence on the Effective Date and,
unless earlier terminated in accordance with this article, will continue
thereafter until the second anniversary of the Effective Date. Thereafter, the
term of this agreement will automatically renew for three additional periods of
one year each. However, either party may decline to so extend this agreement as
to any of all of such renewal periods by giving the other party written notice
thereof at least 180 days prior to the then-current expiration date.

5.2 Termination for Convenience by Stripes. Effective any time after the first
anniversary of the Effective Date, Stripes may terminate this agreement for any
reason upon at least 60 days’ written notice to McLane.

5.3 Termination Due to Payment Default. If Stripes fails to make payments for
any Products or services purchased by the Stores from McLane at the time payment
is required to be made by this agreement (“Payment Default”), McLane may
immediately suspend performance of its obligations under this agreement until
the time the Payment Default is cured. Additionally, notwithstanding anything in
Section 3.3, McLane may immediately require any future payments by Stripes to be
made in a shorter time period than is set forth in Section 3.3, or require any
future payments by Stripes to be made via any method specified by McLane, or
both; and any such changes will remain effective until McLane agrees otherwise
in writing. If a Payment Default is not cured within [***]days after Stripes
receives notice of the default from McLane, then McLane may terminate this
agreement at any time while the Payment Default continues. However, nothing in
this agreement will constitute a waiver of McLane’s remedies under applicable
law.

5.4 Termination Remedies to Both Parties.

(a) Either party may immediately terminate this agreement or suspend its
performance under this agreement at that party’s sole discretion without notice
upon: (1) the institution of insolvency, bankruptcy or similar proceedings by or
against the other party; (2) any assignment or attempted assignment for the
benefit of creditors by the other party; (3) any

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

-6-



--------------------------------------------------------------------------------

appointment, or application for that appointment, of a receiver for the other
party; (4) the other party becoming insolvent or unable to pay its debts as they
come due; (5) an involuntary lien being filed or levied against, or foreclosure
or seizure of materially all or a significant portion of, the other party’s
assets, including inventory, by a creditor, lienholder, lessor, governmental
authority or other person, which has not been removed within 10 days; (6) the
other party’s material falsification of any records or reports required
hereunder; or (7) a material adverse change in the other party’s financial
condition or results of operations.

(b) Either party may terminate this agreement immediately upon written notice if
the other party breaches, or fails to comply with, any material term of this
agreement and that breach or failure has continued for 30 days after that party
received written notice of that breach or failure from the other party. This
Section 5.3(b) does not apply to a Payment Default.

5.5 Effect of Termination. Any termination made in accordance with this
agreement will have no effect on, nor diminish, alter, or affect (a) any rights
or obligations of the parties that accrued or arose on or before the date of
such termination, (b) any indemnification or confidentiality obligations under
this agreement occurring before such termination, or (c) any provisions which by
their express terms contemplate performance upon or following such termination.

ARTICLE 6

WIND-UP OF PRIOR AGREEMENT

6.1 Termination of Prior Agreement. This agreement succeeds, replaces and
supersedes the Distribution Service Agreement between the parties dated
January 1, 2008.

6.2 Clean-Up of Slow-Moving Inventory. Within 90 days after the Effective Date,
Stripes shall purchase from McLane all of McLane’s on-hand inventory of
slow-moving items (as determined by the regular reports issued by McLane) at a
price equal to the cost McLane paid for those items plus all reasonable and
necessary handling costs and expenses.

6.3 Indemnity; Insurance. Each party (“Indemnifying Party”) agrees to defend,
indemnify and hold harmless the other party, and their respective officers,
directors, employees, agents and Affiliates (referred to collectively as the
“Indemnified Parties”), and each of them from and against any and all claims,
demands, suits, actions, liabilities, and/or actions asserted by any person,
individually or through any representative, including all costs, attorney’s
fees, settlement funds, damages or expenses to the extent resulting or allegedly
resulting or arising from the acts or omissions by the Indemnifying Party or its
employees, contractors or agents; provided that, the foregoing indemnified
liabilities shall not include any liabilities arising from the gross negligence
of an Indemnified Party, or arising from the sole negligence of an Indemnified
Party. However, with respect to any lawsuit filed against both McLane and
Stripes alleging negligence or other wrongdoing on the part of both parties,
McLane shall, upon request from Stripes, provide Stripes’ defense if and for so
long as the following conditions are met: (a) both parties are and remain named
as parties to the lawsuit, (b) the joint defense of both parties can

 

-7-



--------------------------------------------------------------------------------

be provided by a single attorney or law firm, (c) McLane’s responsibility to
provide the defense shall not commence until after the lawsuit is filed and
served upon both McLane and Stripes, and (d) McLane shall have the right to
recoup Stripes’ proportionate share (if any, as determined by the two parties’
proportionate share of any final judgment or settlement) of such defense costs
from Stripes promptly at the end of the litigation, including via setoff against
amounts otherwise owing and payable to Stripes. Additionally, McLane agrees to
comply, at all times while any of the Services are being provided, with Stripes’
Certificate of Insurance requirements set forth on Exhibit D.

ARTICLE 7

MISCELLANEOUS

7.1 Reporting. If at any time Stripes’ parent company, Susser Holdings
Corporation, ceases to publicly file financial statements with the US Securities
and Exchange Commission, then upon McLane’s request, Stripes shall furnish
McLane with Stripes’s then-most recent quarterly financial statements prepared
in accordance with generally accepted accounting principles, and any other
financial information as McLane deems necessary. Additionally, within 120 days
after the end of Stripes’s fiscal accounting year, Stripes shall provide McLane
with its annual audited financial statements. Those financial statements will be
furnished to: Credit Department, McLane Company, Inc., P.O. Box 6115, Temple,
Texas 76503-6115.

7.2 Entitlement to Financial Benefits. Stripes shall not be entitled to any
allowance, rebate, discount, incentive, price protection or other payment or
financial benefit under this agreement (including any such financial benefits
set forth in Article 4 or Exhibit B) (collectively, “Financial Benefits”) and
McLane shall not be obligated to pay any such Financial Benefit to Stripes
unless, as of the date the Financial Benefit otherwise would accrue or be
payable: (a) Stripes is in compliance with all terms and conditions of this
agreement (including the payment terms set forth in Article 3), (b) , and
(b) all Product purchases to which the Financial Benefit relates have been
indefeasibly paid for in full by Stripes to McLane.

7.3 Records Examination Rights. Upon 10 days’ prior written notice to McLane,
Stripes, at its sole cost and expense, may conduct an examination of the
Manufacturers’ published price lists and retail deal sheets maintained by McLane
relating specifically to the Cost of one or more Products within the Contracted
Categories and identified in Stripes’s notice (“Records”). Such examinations
shall be limited to one per Contract Year. Stripes may perform an examination
using its own personnel or an independent certified public accounting firm
retained by Stripes, or both. Each examination will be performed entirely at
McLane’s facilities in Temple, Texas. McLane will cooperate with and give
reasonable assistance to Stripes to examine the Records. All Records and other
information examined shall be subject to Section 7.6 (Confidentiality), and no
records may leave the McLane premises. If Stripes desires to engage an
independent certified public accounting firm to perform any examination, an
employee of Stripes must accompany the personnel of the firm during the
examination, and the firm and each of its personnel performing the examination
must execute and deliver to McLane a confidentiality agreement in form and
substance reasonably satisfactory to McLane.

 

-8-



--------------------------------------------------------------------------------

7.4 Critical Vendor. Stripes shall take all steps necessary or required
(including, without limitation, including McLane in first-day notices and
motions) to have McLane designated as a “critical vendor” entitled to payment in
full for all prepetition deliveries of Products in any bankruptcy proceedings in
which any Stripes Entity is the debtor.

7.5 Notices. Any notice, request, consent, waiver or other communication
required or permitted hereunder will be effective only if it is in writing and
delivered personally or sent by facsimile transmission, a nationally recognized
overnight delivery service, or registered or certified mail, postage prepaid, to
the other party at the address set forth on the signature block below (or to any
other address as the parties will provide to the other in writing). All such
notices, requests, consents, waivers or other communications will be deemed to
have been given and received on the date of delivery if sent by personal
delivery, facsimile transmission, or overnight delivery; or on the third
business day after mailing it in accordance with this Section.

7.6 Confidentiality. Each party shall maintain in strict confidence all
information communicated to that party by the other or any Affiliate, will use
it only for purposes of this agreement, and will not disclose it, or any of the
provisions of this agreement, without the prior written consent of the other
party, except as may be necessary by reason of legal, accounting or regulatory
requirements beyond the reasonable control of the recipient party. However, in
accordance with the preceding sentence Stripes hereby authorizes McLane to
submit store- and item-level product purchase data to the product Manufacturers
regarding their own products for their own use except for cigarettes in which
case data sharing amongst manufacturers is permitted. Each party shall be
responsible for ensuring its Affiliates’ compliance with the provisions of this
Section. This Section will survive any expiration or termination of this
agreement. Neither party shall issue or make, or cause or permit to be issued or
made, any media release or announcement concerning this agreement or the
transactions contemplated by this agreement without the prior approval of the
other party, except as may be necessary by reason of legal, accounting or
regulatory requirements beyond the reasonable control of that party.

7.7 Authority to Bind. Each person executing this agreement represents that he
or she has full and legal authority to execute this agreement for and on behalf
of the respective party for which he or she is executing this agreement and to
bind that party.

7.8 Waiver. No waiver of any provision of this agreement will be effective
unless in writing and signed by an authorized representative of the party or
parties bound thereby. The failure of either party to enforce any provision of
this agreement or exercise any right granted hereby is not to be construed to be
a waiver of that provision or right, nor to affect the validity of this
agreement or any part of it, nor to limit in any way the right of either party
subsequently to enforce any provision or exercise any right in accordance with
its terms.

7.9 Assignment. This agreement will be binding upon, and inure to the benefit
of, the parties and their respective successors and permitted assigns, but
neither party may assign this agreement unless the other consents in writing.
McLane may delegate performance of any of its obligations hereunder to one or
more wholly-owned subsidiaries.

 

-9-



--------------------------------------------------------------------------------

7.10 Product Recalls. In the event of any product recall, market withdrawal,
stock recovery (each as defined in 21 CFR Part 7), or similar action (each, a
“retrieval”), regarding any Product previously purchased and distributed
hereunder, McLane will use commercially reasonable efforts to promptly notify a
single point of contact within Stripes of such retrieval at the address below,
or the phone number or email address, if any, on file with McLane for such
notification purposes. McLane may, but is under no obligation hereunder to,
contact individual Stripes Stores regarding a retrieval; the parties agree that
such responsibility will be borne by Stripes. McLane will have no obligation to
accept returns of any affected Product unless the applicable Supplier of such
item so directs and agrees to refund the cost thereof as well pay as an
agreed-upon handling charge to McLane.

7.11 Manufacturers’ Warranties. McLane shall pass to Stripes any warranties,
indemnifications or other protections made available by the applicable
Manufacturer or vendor to the full extent McLane is authorized to pass those
benefits. McLane shall use commercially reasonable efforts to procure from each
Manufacturer or vendor a standard set of written warranties, indemnifications
and protections for the benefit of both McLane and its retail customers,
including Stripes, and upon request from time to time will provide Stripes with
a list of those Manufacturers or vendors of items purchased by Stripes hereunder
from which McLane has been unable to procure such provisions. In the event of
any claims arising out of or related to any Product, Stripes shall look solely
to the Manufacturer or vendor of such Product for defense, indemnification or
other applicable relief, and not to McLane. EXCEPT AS OTHERWISE PROVIDED UNDER
THIS SECTION, ALL PRODUCTS SOLD OR OTHERWISE DISTRIBUTED UNDER THIS AGREEMENT
ARE SOLD BY MCLANE “AS IS” AND WITHOUT ANY WARRANTIES BY MCLANE OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES AS TO MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

7.12 LIMITATION OF LIABILITY. IN NO EVENT WILL McLANE BE LIABLE FOR (A) ANY ACTS
OR OMISSIONS OF STRIPES, OR (B) ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES, EVEN IF McLANE HAS BEEN ADVISED
OF THE POSSIBILITY OF THOSE DAMAGES, AND WHETHER BASED UPON CONTRACT,
NEGLIGENCE, STRICT TORT, STATUTE, OR ANY OTHER LEGAL THEORY.

7.13 Force Majeure. Neither party will be liable to the other for any failure or
delay in performance of its obligations under this agreement (other than
obligations to pay money when due) because of circumstances beyond its control,
including acts of God, flood, fire, riot, accident, strikes, or work stoppages
for any reason, embargo, inability to obtain phone lines, government action
(including enactment of any statute, regulation, rule, ordinance or other law of
the United States or any state or local government or any subdivision or agency
thereof (“Law”) that restricts or prohibits the performance contemplated by this
agreement) and other causes beyond its control, whether or not of the same class
or kind as specifically named above. If either party is unable to perform any
obligation (other than an obligation by Stripes to pay amounts under Section 3.2
when due) for any of these reasons, and that party gives a written notice,
within 5 business days after the occurrence of the event, describing (i) its
inability to so perform, (ii) the steps it plans to take to rectify or mitigate
that inability, and (iii) the

 

-10-



--------------------------------------------------------------------------------

anticipated length of that inability, then the obligations of that party will be
suspended for the duration, and only to the extent of, that event. Without
limiting the foregoing, if for any reason McLane is unable to supply the total
demand for a product, it may allocate its available supply among itself and its
customers as McLane determines to be fair and practical, without liability for
any failure of performance that may result; provided, however, that McLane shall
give effect to any special or preferential allocations that Stripes may secure
through independent negotiations with any Manufacturer or Supplier.

7.14 Governing Law; Forum. The laws of the state of Texas, other than its
choice-of-law rules, govern this agreement and all transactions under it. Each
party agrees that the sole jurisdiction and venue for any litigation arising
under or related to this agreement or to any products distributed, sold or
received under this agreement, will be the District Courts of the state of
Texas, Harris County, or the U.S. District Court for the Southern District of
Texas, Houston Division, as applicable. Each party irrevocably submits to the
jurisdiction of any such court, agrees to venue in that court, waives any
defense of forum non conveniens, agrees to notice and service of process by mail
at its address specified in this agreement, and agrees to enforcement of any
award or judgment in any jurisdiction in which that party has its business or
assets.

7.15 Rules of Construction. In the interpretation of this agreement, unless the
context otherwise expressly requires: (a) The term “including” means “including,
without limitation”; (b) The term “person” means any individual, corporation,
business enterprise or other legal entity, public or private, and any legal
successor, representative, agent or agency of that individual, corporation,
business enterprise, or legal entity; (c) Any reference to any Law includes all
statutory and administrative provisions consolidating, amending or replacing
such Law, and includes all rules and regulations promulgated thereunder; and
(d) Any reference to a Section or Exhibit is to the Section or Exhibit of this
agreement.

7.16 Illegality; Severability. If a court of competent jurisdiction declares any
provision of this agreement to violate any applicable Law, then the parties
shall negotiate in good faith to modify that provision to the extent necessary
to make it legal and enforceable and to achieve a similar economic effect. If
the parties cannot agree on such a modification, the provision will be deemed
stricken with respect to the jurisdiction in question, and the remainder of this
agreement will remain in full force and effect.

7.17 Counterparts. This agreement may be signed in two or more counterparts,
each of which is to be deemed an original but all of which together are to be
considered one and the same agreement. All parties need not sign the same
counterpart. This agreement will become effective when counterparts have been
signed by each party and delivered to the other party, including by facsimile.

7.18 Entire Agreement; Modifications. This agreement constitutes the entire
agreement of the parties with regard to its subject matter and supersedes all
previous written or oral agreements and understandings between the parties with
regard to that subject matter. No modification of or amendment to this agreement
will be effective unless made in writing and signed by both parties.

 

-11-



--------------------------------------------------------------------------------

The parties are signing this agreement on the dates reflected below, although
the agreement will be effective as of the date stated in the introductory
clause.

 

STRIPES LLC     McLANE COMPANY, INC. BY:  

/s/    Sam L. Susser

    BY:  

/s/    Stuart Clark

PRINTED NAME:  

Sam L. Susser

    PRINTED NAME:  

Stuart Clark

TITLE:  

Chairman

    TITLE:  

Sr. VP Sales & Marketing

DATE:  

1/1/2011

    DATE:  

1/1/2011

 

Send Notices to:

 

Mr. Sam L. Susser

Chairman

Stripes LLC

PO Box 9036

Corpus Christi, Texas 78469-9036

Fax: 361-693-3725

 

With copies to:

 

Mr. E. V. Bonner

Executive Vice-President and General Counsel

Stripes LLC

PO Box 9036

Corpus Christi, Texas 78469-9036

Fax: 361-693-3725

 

Mr. Kevin Mahany

Vice-President Merchandising

Stripes LLC

PO Box 9036

Corpus Christi, Texas 78469-9036

Fax: 361-693-3725

 

Send Notices to:

 

President

McLane Grocery Distribution

P.O. Box 6115

Temple, Texas 76503-6115

Fax: 254-771-7509

 

With a copy to:

 

General Counsel

McLane Company, Inc.

4747 McLane Parkway

Temple, Texas 76504

Fax: 254-771-7515

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

UIN DEPARTMENT MARKUP SCHEDULE

 

Grocery    Business Type Default    [***] 20601    Grocery    [***] 20602   
Soft/Sports Drinks    [***] 20603    Fountain Syrups Figal/BIB    [***] 20604   
Juices    [***] 20605    Drink Powder/Liq Fountain    [***] 20606   
Cookies/Crackers    [***] 20608    Nuts/Snacks    [***] 20610   
Automotive/Motor Oil    [***] 20611    Nacho Chips    [***] 20612    Coffee Vend
   [***] 20614    Bulk Popcorn/Supplies    [***] 20618    Grocery (Normal GMP)
   [***] 20620    Disposable Lighters    [***] 20721    Cups & Lids    [***]
20722    Store Supplies/Racks    [***] 20723    Bags/Paper/Plastic    [***]
20925    Candy/Full Case, Vend    [***] 20926    Candy/Bag    [***] 21030   
Candy/Count Good    [***] 21235    Tobacco Smokeless    [***] 21338    Tobacco
Chewing/Smoking    [***] 21339    Cigarette Papers/Smoking Accss    [***] 21442
   Tobacco Cigars    [***] 21545    Frozen Food Retail    [***] 21546    Frozen
Food Bulk/P. Pack    [***] 21547    Deli Meat/Bulk/PPK Frozen    [***] 21548   
Bakery Frozen    [***] 21649    Frozen F. Fd Misc/Desserts    [***] 21650   
Frozen Sandwiches    [***]

21651    Frozen F. Fd Pizza/Burrito    [***] 21652    Ice Cream Take Home   
[***] 21653    Frozen Novelties Retail    [***] 21757    Refrigerated    [***]
21758    Refrigerated Juice/Shakes    [***] 21759    Cheese Packaged    [***]
21760    Bakery Cooler    [***] 21761    Eggs    [***] 21865    Frozen Beef   
[***] 21866    Processed Meats    [***] 21867    Wafer Meats    [***] 21869   
Fresh Poultry    [***] 21871    Deli Meat/Bulk/Ppk/Cooler    [***] 21872    Deli
Cheese Bulk/P. Pack    [***] 21873    Deli Salads Bulk/P. Pack    [***] 21874   
Frozen Potatoes    [***] 21875    Frozen Poultry    [***] 21876    Frozen Pork
   [***] 21877    Fresh Salads    [***] 21880    Produce Prepackaged    [***]
21881    Frozen Seafood    [***]    Overall Default    [***]    Catchweight   
   Half-Case    [***]    Single-Sell (Grocery)    [***]

G. M. P.

   Business Type Default    [***]

 

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

A-1



--------------------------------------------------------------------------------

EXHIBIT A

UIN DEPARTMENT MARKUP SCHEDULE

 

32002

   Health Care      [ ***] 

32003

   Beauty Care      [ ***] 

32104

   Hair Accessories      [ ***] 

32105

   Toys/Games/Novelties      [ ***] 

32106

   School/Office Products      [ ***] 

32108

   School Paper/All Types      [ ***] 

32110

   Caps/Hats      [ ***] 

32112

   Gloves      [ ***] 

32114

   Soft Goods      [ ***] 

32115

   Baby      [ ***] 

32116

   Hosiery      [ ***] 

32117

   Shoe Care      [ ***] 

32118

   Sunglasses      [ ***] 

32120

   Misc General Merchandise      [ ***] 

32122

   Pet Supplies      [ ***] 

32123

   Auto Accessories      [ ***] 

32124

   Household      [ ***] 

32125

   Sewing      [ ***] 

32126

   Hardware      [ ***] 

32127

   Electrical      [ ***] 

32128

   Light Bulbs      [ ***] 

32130

   Film/Tapes/Cd’s/Computer      [ ***] 

32134

   Batteries      [ ***] 

32138

   Disposable Lighters      [ ***] 

32140

   Logo Lighters      [ ***] 

32142

   Ice Chests      [ ***] 

32144

   Store Supplies      [ ***] 

32146

   Candy Gmp      [ ***] 

32148

   Meat Snacks      [ ***] 

32149

   Nuts/Snacks      [ ***] 

32150

   Tobacco Smokeless      [ ***] 

32151

   Tobacco Chewing/Smoking      [ ***] 

32152

   Cigarette Papers/Smoking Accss      [ ***] 

32153

   Tobacco Cigars      [ ***] 

32154

   Gmp/Gro Product Misc      [ ***]  Internal    Business Type Default      [
***] 

88801

   Internal/Not for Resale      [ ***] 

Exceptions/Other

 

McLane Supply Program      [ ***]  Firewood      [ ***]  Water < 1 Gallon (case
of 12)      [ ***]  Water 1 Gallon +      [ ***]  Refrigerated Tobacco      [
***]  Windshield Wash      [ ***] 

 

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

A-2



--------------------------------------------------------------------------------

EXHIBIT B

RECLAMATION PROCESS

 

1. Program Overview: As store personnel remove return damaged, shop-worn or
out-of-code merchandise from the shelf, products which are eligible for return
are sorted into tote boxes for pick-up by the McLane Driver quarterly, or
otherwise as needed with a minimum of [***] totes per more-frequent pick-up.
Product will be placed in a McLane tote following the guidelines for returns in
particular the requirements for the return of chemical products. The totes
should be stickered on the front with a yellow RECLAMATION STICKER. A
Reclamation Tote Return form is completed and sent to the respective McLane
division via email. Once the request for return is received, the McLane driver
will verify the condition of chemical items contained within the return and pick
up the totes, which will be routed to a third-party reclamation center. That
location will record the store information (from the reclamation sticker on the
tote) and then scan all the items in the tote. At the end of each period, McLane
receives a report which itemizes the product that was returned and details the
following:

 

  a. Whether the item was eligible for reclamation

 

  b. The wholesale amount of the item

 

  c. The total amount to be credited for the store

The reclamation center charges a fee “per scan” (subject to change from
Reclamation Center) which will be deducted from the store credit. Additionally,
McLane will assess a [***] handling charge for all items returned through the
reclamation program.

McLane accounting will then credit each store a single amount based on Stripes
cost minus (a) scan fees ([***] subject to change by McLane’s reclamation
provider) and (b) [***]handling.

 

2. Exceptions: McLane guarantees products against being damaged, mispulled or
mispicked. McLane also guarantees that all products will have a [***]-day shelf
life (except for detailed categories like fresh salads or fruits). Product
returned to McLane for any of these reasons does not go through the Reclamation
Center. In these cases, product is to be picked up and credited by the McLane
driver during the next delivery.

 

3. Eligible Products: Only products purchased through McLane and approved by the
manufacturers are eligible for return through the Reclamation Program. Eligible
products will change from time to time, based on participation by manufacturers.
McLane will make available to Stripes, on a quarterly basis, an exhaustive list
of items which are eligible for reclamation.

Chemical Items: Chemical items should never be placed in the same tote with
edible items. It is Stripes responsibility to ensure that chemicals are placed
in separate totes. No flammable items should ever be returned. Please refer to
the McLane Guidance for Packaging Returned Items

Chemical products must be handled in accordance with the instructions below:

 

  a. Chemical products must not be damaged or leaking.

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------

  b. Chemical products must be placed in a black, solid bottom McLane tote.

 

  c. Chemical product must be packed so the items will not roll around during
transit.

 

4. Perishable Items: No perishable items are included in the reclamation
program.

EXHIBIT C

ADDITIONAL BILLING COMPONENTS

 

Service Charge    See Exhibits C-1(Fuel Surcharge) and C-2(Delivery Fee Matrix)
Smart Handheld Unit charge   

$[***] per week/per unit

(units will be subject to Electronic Order System user agreement)

POMS    [***] per Store per week Selection Fee    Waived

Item Analyzer & Management;

Analyze & Reporting Tool

   [***] per store per week (waived if Stripes maintains a minimum of [***]
percent of its authorizations and retails during most current 90-day period)
Restocking Fee on Order Errors    [***]% In-date cigarette returns    Subject to
Manufacturer’s return policies, [***] per carton Retail price change sheets   
[***][***] per Store per week High-value invoicing    [***] per page (if
utilized by Stripes) Tote box net deposit    [***] CO² deposit    [***] per 20
lb. Container

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------

Exhibit C-1

Fuel Surcharge

In order to account for changes in fuel costs that may occur after the Effective
Date, each delivery by McLane will be subject to a surcharge, if applicable,
calculated in accordance with this Exhibit.

1. Definitions.

(a) “Four-Week Average Price” means, with respect to each four-week McLane
accounting period, the amount calculated by averaging the per-gallon diesel
average price set forth in the EIA Report on each of the four Mondays
immediately following the end of each week during that accounting period.

(b) “EIA Report” means the Report of Weekly Retail On-Highway Diesel Prices
published by Energy Information Administration of the United States Department
of Energy on the EIA website (www.eia.doe.gov) or otherwise, or another
comparable report if the EIA Report is no longer published.

2. Surcharge. If the Four-Week Average Price is $[***] or above, then Stripes
shall pay a surcharge, determined in accordance with the following table, to
McLane on each delivery made to Stripes by McLane during the four-week period of
time commencing on the second Saturday following the end of the applicable
McLane accounting period and ending 28 days thereafter.

 

Four-Week

Average Price

  

Surcharge per Delivery

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

EXHIBIT C-2

Delivery Fee Matrix

McLane shall assess, and Stripes shall pay, a per-delivery fee for each delivery
made by McLane under this agreement. The amount of the fee will be determined

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------

according to the size of the order pursuant to the following matrix options, one
for South Texas (e.g., the markets serviced by McLane Southwest) and one for
West Texas, applicable to the markets served by McLane High Plains.

South Texas Matrix

 

Order Size

  

Delivery Fee

[***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]
   [***] [***]    [***] [***]    [***] [***]    [***]

West Texas Matrix

 

Order Size

  

Delivery Fee

[***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]
   [***] [***]    [***] [***]    [***] [***]    [***]

McLane may increase each of the then-applicable Order Size brackets and Delivery
Fees as of each anniversary of the Effective Date by an amount in each case not
to exceed the then-most-recent annual change in the Consumer Price Index for All
Urban Consumers, Food (“CPI”), by delivering to Stripes a modified version of
the above matrix reflecting the impact of such increase. As an example, if the
CPI indicates a 2.0% increase, the first bracket minimum amount for South Texas
would be adjusted to “Less than [***]” and the corresponding Delivery Fee to
[***]” and all other brackets would be adjusted in a like manner. However, for
purposes of calculating the ‘order size’ of any delivery or the CPI increase for
any year, increases in the Cost of cigarettes (subsequent to the date of this
agreement) shall be normalized to exclude the impact of (i) tax increases
(whether in the form of an increase in existing taxes or a newly imposed tax,
whether in the form of an excise tax or per-pack or per-carton fee, and whether
imposed on a federal, state or local or other level), (ii) increases in fees
imposed by McLane or (iii) increases in cigarette stamping fees. If Stripes
wishes McLane to supply it with any categories not set forth in Exhibit A, such
as milk, bread or chips, then McLane will provide Stripes with a new delivery
fee model inclusive fo the new categories and gain approval prior to service
inception. The service fees above would then be adjusted for any added expense
associated with the new categories of service.

 

* CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[***].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT D

INSURANCE REQUIREMENTS

 

1. Certificate of Insurance Evidencing the Following:

 

  A. General Liability

 

  i. General Liability - $1,000,000 per occurrence

 

  ii. General Aggregate limit of $2,000,000

 

  iii. Products/completed Operations, non-hazardous material, $1,000,000 per
occurrence limit.

 

  iv. Excess/Umbrella over General Liability – $1,000,000 per occurrence.

 

  v. Products/Completed Operations, hazardous material, aggregate limits
totaling $5,000,000 including excess insurance coverage. Primary limits of at
least $1,000,000 per occurrence are required.

 

  vi. Contractual Coverage.

Hazardous Material includes, but is not limited to, products that are flammable,
explosive, corrosive, caustic and poisonous. Hazardous Material also includes
compressed gases.

 

  B. Automobile Liability

 

  (a) Liability with minimum combined single limits of $1,000,000.

 

  (b) If hazardous material is transported, a minimum combined single limit of
$5,000,000 is required.

 

  C. Workers’ Compensation Insurance covering all employees who may ever be on
the premises of Susser Holdings Corporation and its affiliates in the applicable
statutory limits required by the State of Texas, including Employer’s Liability
coverage in an amount not less than $500,000. If no Workers’ Compensation
coverage, Workers’ Compensation waiver must be completed and approved. Note: The
waiver is not applicable in the State of Oklahoma.

 

  D. Thirty days advance notice of cancellation, non-renewal or material change
of the policy. This will allow us to review your coverage status and determine
if a business relationship can be maintained.

 

  E. Certificate Holder’s name should read as follows:

Susser Holdings Corporation, its subsidiaries, affiliates, partners and their
respective officers, directors, employees and agents

P. O. Box 9036

Corpus Christi, Texas 78469

Attention: Debra Smith

 



--------------------------------------------------------------------------------

II. Endorsements providing for the following:

 

  a. Susser Holdings Corporation, its subsidiaries, affiliates, partners and
their respective officers, directors, employees and agents as additional insured
on General Liability and Products Liability policies.

 

  b. Waiver of Subrogation in favor of Susser Holdings Corporation for General
Liability.

 

  c. Waiver of Subrogation in favor of Susser Holdings Corporation for Workers’
Compensation. If you never have employees or other agents on Susser Holdings
Corporation premises, you may sign the “Statement in Lieu of Waiver of
Subrogation for Workers’ Compensation” which is included as part of the Vendor
Agreement.

III. All policies must be currently in force on the date you commence doing
business with Susser Holdings Corporation. All policies must be kept current and
in force while you are engaged in business with Susser Holdings Corporation. All
policies must be written through an insurance company with an overall A.M. Best
Rating of B+/X or better.

 